Stephanie W. Anderson, Walter K. Burton, Cam Bordman, Charles M. Ivey, III, Charles M. Ivey, IV, Darren A. McDonough, Attorneys at Law, Greensboro, For Cheek, Emily.
J. David Stradley, Robert P. Holmes, IV, Raleigh, Leto Copeley, Durham, Attorneys at Law, For Haarhuis, Joris (Administrator), et al.
Meghan Wray Deutsch-Blanco, Attorney at Law
Cynthia L. Van Horne, Attorney at Law, Charlotte, For Burton, Sue & Anderson, LLP.
John P. Barringer, Charlotte, Jeffrey B. Kuykendal, Attorneys at Law, For Universal Insurance Company.
Maynard M. Brown, Wilmington, Stephen C. Baynard, Attorneys at Law, For N.C. Association of Defense Attorneys.
Edward C. Boltz, Attorney at Law, Durham, For National Consumer Bankruptcy Rights Center, et al.
The following order has been entered on the motion filed on the 13th of December 2018 by Walter K. Burton, Stephanie W. Anderson and the Law Firm of Burton, Sue & Anderson, LLP to Withdraw:
"Motion Allowed by order of the Court in conference, this the 9th of May 2019."
Davis, J. recused